People v Franzese (2020 NY Slip Op 06284)





People v Franzese


2020 NY Slip Op 06284


Decided on November 4, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 4, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE, JJ.


2020-02290
 (Ind. No. 585/2017)

[*1]The People of the State of New York, plaintiff,
vMichael Franzese, defendant.


Randall D. Unger, Kew Gardens, NY, for defendant.
Melinda Katz, District Attorney, Kew Gardens, NY (Rachel N. Houle of counsel), for plaintiff.

DECISION & ORDER
Application by the defendant, inter alia, for a writ of error coram nobis seeking leave to file a late notice of appeal from a judgment of the Supreme Court, Queens County, rendered January 26, 2018.
ORDERED that the application is denied.
The defendant has not established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
MASTRO, J.P., LEVENTHAL, HINDS-RADIX and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court